Citation Nr: 1810379	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-11 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for depression.

2.  Whether new and material evidence has been received to reopen a claim of service connection for skin condition. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities. 

5.  Entitlement to service connection for a skin condition, to include as secondary to Camp Lejeune water exposure and/or service-connected disabilities. 

6.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.V.


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1983 and from May 1984 to November 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied a petition to reopen previously denied claims for service connection for PTSD, depression and a skin condition.

The RO has reopened all three claims and denied service connection on the merits.  See April 2017 supplemental statement of the case (SSOC).  Notwithstanding this determination, the Board must determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.

Additional evidence, along with a waiver of RO review, was added to the Veteran's claims file after the most recent RO adjudication of the appeal in an April 2017 SSOC.  The Board may review the evidence in the first instance.  See October 2017 VA 21-4138; see also 38 C.F.R. § 20.1304(c). 

The issues of entitlement to service connection for a skin condition and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a skin condition, PTSD and depression were last denied in an unappealed January 2005 rating decision. 

2.  Evidence received since the January 2005 rating decision is new and relates to unestablished facts necessary to substantiate the claims.

3.  Resolving reasonable doubt in favor of the Veteran, depression is related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for depression have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

2.  The criteria for reopening the claim of service connection for a skin condition have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for reopening the claim of service connection for PTSD have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for depression have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopened Claims

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  

Service connection for skin condition, PTSD and depression were originally denied in an unappealed March 2002 rating decision.  In October 2004, the Veteran sought to reopen his claims.  In a January 2005 rating decision, the RO reopened and denied the claims for skin condition, PTSD and depression based on a lack of causal nexus and confirmed stressors.  The Veteran did not initiate an appeal of this decision and new and material evidence was not received within a year of notice of the January 2005 rating determination.  The determination became final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The Veteran sought to reopen his claim in October 2009.  Evidence associated with the file since the January 2005 determination includes numerous letters from VA clinicians relating the Veteran's PTSD to service; testimony from the Veteran regarding his stressors; VA examination reports which relate the Veteran's depression to service-connected disabilities and service; and VA treatment records showing a skin condition related to depression.  As this evidence addresses causal nexus and in-service stressor, previously unestablished facts necessary to substantiate the claims, and also raises a reasonable possibility of substantiating the claims; the new evidence is material.  The claims are reopened.  

Having reopened the claims, the Board will proceed to address the underlying merits of the claim for depression.  The Veteran is not prejudiced by this action as this issue is granted in full.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The issues of entitlement to service connection for PTSD and a skin condition are addressed in the Remand section. 

Depression

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  See 38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

After reviewing the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds service connection for depression is warranted. 

At a VA examination in January 2014, an examiner provided a diagnosis of depressive disorder due to other medical conditions, including service-connected disabilities.  The examiner stated that only 50 percent of the disabilities causing depressive disorder were related to military service.  

The RO sought an addendum opinion in August 2014, but the opinion received did not provide sufficient clarification.  A further addendum obtained in August 2015 clarified that the examiner found aspects of the Veteran's depression are related to service-connected disabilities and that non-service connected disabilities also contribute to his depression.  The examiner concluded that the depression is as likely as not related to both service-connected and non-service connected disabilities at equal levels; 50 percent of the depression is related to service connected disabilities.  

Following a VA examination in April 2017, an examiner concluded that it is less likely than not that the current depression symptoms are proximately due to or aggravated by the Veteran's numerous service-connected disabilities.  The examiner reasoned that Veteran gave a history of depression which had onset in 1991 or 1992 prior to the onset of multiple medical problems, and appears to be associated with the Veteran's service in the Marine Corp.  

The aforementioned summary exhibits that VA examiners differed in their opinions as to whether the Veteran's depression is related to service or service-connected disabilities.  All of the examiners have the appropriate training, expertise and knowledge to evaluate the claimed disability.  Many of the examiners provided a rationale for their findings and opinions, which included consideration of the Veteran's reported symptoms both during and after service, and the post-service clinical history.  These opinions are significantly persuasive.  In short, the competent evidence regarding causal nexus is at least in relative equipoise.  Accordingly, reasonable doubt is resolved in the Veteran's favor.  Service connection for depression is warranted.


ORDER

The claim for service connection for depression is reopened.

The claim for service connection for a skin condition is reopened.

The claim for service connection for PTSD is reopened.

Resolving doubt in the Veteran's favor, service connection for depression is granted.



REMAND

Having reopened the claim for service connection for a skin condition and PTSD, additional development is warranted.

At a VA examination in January 2014 the Veteran was diagnosed with folliculitis (which affected the thorax and bilateral upper and lower extremities) based on his clinical presentation.  The examiner determined that the folliculitis was not related to service, to include the one finding of urticaria in 1985.  

During an outpatient VA dermatological evaluation in February 2016, the Veteran was found to have well demarcated, circular erosions or excoriations in different stages of healing with scarring.  The areas involved were located on the Veteran's neck, arms, torso and feet.  The clinician diagnosed neurodermatitis and noted that this condition manifests with neurotic excoriations wherein the individual compulsively and habitually scratches and picks at their skin.  The clinician noted that there is a strong relationship between neurotic excoriations and mental illnesses such as depression.  

The Board has granted service connection for depression in this decision.  The findings at the January 2014 VA examination and the February 2016 dermatology evaluation appear similar in description and areas affected.  As such, a remand is needed to clarify the proper diagnosis of the Veteran's claimed skin condition and determine whether such condition or conditions are related to his now service-connected depression. 

As to the issue of PTSD, the Veteran asserts that he participated in the recovery of dead bodies off the coast of the Philippines.  See October 2017 Board Hearing.  At a January 2014 VA examination, the Veteran discussed the stressor of recovering bodies from a flotilla of refugees at sea in the Philippines.  In support of his assertions, the Veteran submitted documentation showing receipt of a Humanitarian Medal.  See October 2017 VA 21-4138.  Cursory research shows that the Humanitarian Medal may have been awarded for operations involving rescue of refugees in Southeast Asia and the Philippines from July 1979 to July 1984.  

As detailed in a January 2010 memorandum, the RO has attempted to verify several of the Veterans's claimed stressors; however, this particular stressor was not reported at such time.  On remand, the RO should attempt to verify this particular stressor and then take any additional action warranted if the stressor is corroborated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any further information regarding the claimed stressor of recovering bodies off the coast of the Philippines.  Then, take appropriate action to attempt to verify this stressor including contacting JSRRC.  

All efforts to document the claimed stressor should be noted in the claims folder.  If unable to sufficiently corroborate the claimed stressor, a formal finding should be completed.

2.  Contact the Veteran and request that he identify and give necessary authorization for any private doctor who has treated him for skin conditions.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request any outstanding, non-duplicative records.  

Also, obtain VA treatment records since April 2017.  

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017). 

3.  If the Veteran's claimed stressor of participation in the recovery of bodies off the coast of the Philippines and receipt of the Humanitarian Medal for such activities is corroborated, then schedule him for a VA mental health examination to determine the nature and etiology of his claimed PTSD.  The entire claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

The examiner is asked to opine as to whether it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD related to such verified in-service stressor event, to include fear of hostile military or terrorist activity?

A complete rationale for the requested opinion should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Obtain an opinion from a VA examiner on the nature and etiology of the Veteran's current skin condition(s).  The claims file, INCLUDING A COPY OF THE REMAND, must be reviewed by the examiner.  

The need for a new physical examination is left to the examiner's discretion.  If one is performed, all appropriate diagnostic testing must be conducted and reported. 

a) The examiner is asked to clarify whether the Veteran has two separately diagnosed skin conditions- folliculitis and neurodermatitis; or whether these diagnoses are the same condition.

b) The examiner should then indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that either skin condition is either caused or aggravated by the Veteran's service-connected disabilities, to include depression.  

In answering this question, the examiner's attention is directed to the February 2016 VA dermatological assessment noted in this Remand.

Note: In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the skin condition prior to aggravation by the service-connected disorder(s).  

A fully articulated rationale must be provided for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

5.  Thereafter, readjudicate the appeal.  If either of the claims remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


